Title: From Thomas Jefferson to James Madison, 17 September 1800
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 17. 1800.

I now send by Bp. Madison the balance which should have gone from our last court by mr Barber: but not seeing him the first day of the court, & that breaking up on the first day contrary to usage & universal expectation, mr Barber was gone before I knew that fact.—is it not strange the public should have no information of the proceedings & prospects of our envoys in a case so vitally interesting to our commerce? that at a time when, as we suppose, all differences are in a course of amicable adjustment, Truxton should be fitted out with double diligence that he may get out of port before the arrival of a treaty, & shed more human blood merely for the pleasure of shedding it?—I have a letter from mr Butler in which he supposes that the republican vote of N. Carolina will be but of a bare majority. Georgia he thinks will be unanimous with the republicans; S.C. unanimous either with them or against them: but not certainly which. Dr. Rush & Burr give favorable accounts of Jersey. Granger & Burr even count with confidence on Connecticut. but that is impossible. the revolution there indeed is working with very unexpected rapidity: before another Congressional election it will probably be complete. there is good reason to believe Massachusets will increase her republican vote in Congress, & that Levi Lincoln will be one. he will be a host in himself; being undoubtedly the ablest & most respectable man of the Eastern states. Health, respect & affection.

Th: Jefferson


44. D 53 c

